Citation Nr: 0014094	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-34 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Permanency of the 100 percent rating currently in effect for 
the service-connected schizoaffective disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the RO.  



REMAND

In an April 1999 rating action, the RO granted service 
connection for schizoaffective disorder and assigned a 70 
percent rating.  By rating decision dated in September 1999, 
the RO granted an increased 100 percent rating for the 
service-connected schizoaffective disorder, effective in 
August 1995.  

In November 1999, the RO determined that the assigned 100 
percent rating was not considered permanent.  It was 
indicated that future review examination would be scheduled 
in April 2001.  

The record reflects that the veteran had been treated for a 
serious psychiatric disability for many years.  The most 
recent VA examination was conducted in April 1999, at which 
time the examiner noted continuous psychiatric treatment 
dating back to the 1970's.  The assessment was that of 
schizoaffective disorder and the Global Assessment of 
Functioning (GAF) Scale score was 45.  

A February and March 1999 VA hospital summary showed that the 
veteran was admitted for treatment of the service-connected 
schizoaffective disorder.  The GAF Scale score at that time 
was noted as 25 and 35.  The prognosis was listed as fair.  

A September 1999 VA hospital summary showed that the veteran 
was again admitted for psychiatric treatment.  The GAF Scale 
score was listed as 30 and 35.  It was noted that the veteran 
was unable to tolerate stressors of day to day living.  The 
prognosis was noted to be poor.  

Permanence of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person. Diseases and injuries of long standing which 
are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. § 
3.340(b) (1999).  

The veteran seeks a permanent 100 percent disability rating 
for his service-connected schizoaffective disorder.  He 
asserts that the current medical evidence shows that his 
condition has continued to worsen and that there is no 
medical evidence to show that his condition may improve.  

However, these assertions are not probative as a layperson is 
not competent to proffer an opinion regarding the etiology of 
the claimed condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran should be provided an 
opportunity to provide all medical evidence to support his 
contentions regarding the claimed disability.  See 38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In light of the most recent medical evidence regarding the 
veteran's service-connected psychiatric condition, the Board 
finds that the veteran should be afforded a VA examination 
for purposes of obtaining a medical opinion regarding the 
permanency of the veteran's total disability.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1. The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
schizoaffective disorder since September 
1999.  Based the veteran's response, the 
RO should undertake to obtain copies of 
all medical records from all identified 
treatment sources.  In addition, the RO 
should obtain all VA outpatient and 
hospital treatment records of the veteran 
not previously secured.  All records 
obtained must be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether the veteran's service-
connected schizoaffective disorder is 
permanently and totally disabling.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion, with adequate rationale, as 
to whether the veteran's service-
connected schizoaffective disorder is 
permanently and totally disabling.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the above 
development, the RO should review the 
veteran's claim.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No inference should be drawn regarding the 
final disposition of the claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


